In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated May 6, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered April 29, 1959 after a jury trial, convicting him of murder in the first degree and, upon the jury’s recommendation, sentencing him to life imprisonment. The judgment of conviction was previously affirmed by this court (11 A D 2d 800, affd. 9 H Y 2d 717). Order affirmed. Ho opinion. Beldock, P. J., Kleinfeld, Brennan, Rabin and Hopkins, JJ., concur.